Title: To Thomas Jefferson from Albert Gallatin, 4 September 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Treasury Department 4th Septer. 1804
               
               I have the honour to enclose copies of a letter written to the Collector of New London and of his answer on the subject of the re-capture of the Ship Eugenia, together with the affidavits of the revenue officers who were successively on board of the ship.
               Some irregularity seems to have taken place in dispossessing the British prize master of the vessel; but as he had sailed from the harbour and district of New London without making report according to law, the revenue officers were authorized by the 29th section of the collection law “to cause to be arrested and brought back the said vessel to such port of the United States to which it might be most conveniently done”: and that is the course which should have been pursued by the collector of New London. 
               I have the honour to be with the highest respect Sir Your most obedient Servant
               
                  
                     Albert Gallatin
                  
               
            